J T
                                                                                                                          1_ ED
                                                                                                                        1,   APP    ALS

                                                                                                              2013NO
                                                                                                                         19 AM10: 48
    IN THE COURT OF APPEALS OF THE STATE OF
                                                                                            WASHING ,                        ASH   G iOdd
                                                                                                              I
                                                    DIVISION II

STATE OF WASHINGTON,                                                               No. 42701 -0 -II


                                      Respondent,                           UNPUBLISHED OPINION


        0



RAVEN VICTORIA PIERCE,




          BJORGEN, J. — Raven Pierce appeals from her convictions for second degree theft and


second degree identity theft. Pierce assigns error to the trial court' s ( 1) admission of testimony

concerning    statements     Pierce   made    to   a police officer; (   2) failure to enter the written findings

and conclusions required        by   CrR 3. 5   until after   Pierce had    appealed; (   3) seating of persons on the

jury who had experience with crimes similar to those charged against Pierce; and (4) imposition

of a sentence in excess of the statutory maximum. The State concedes the last error. Because

the trial court did not abuse its discretion in admitting the officer' s testimony or seating any

members of the venire, and because Pierce fails to demonstrate prejudice resulting from the

failure to timely enter findings and conclusions, we affirm her convictions. Pierce' s sentence

exceeds the statutory maximum for a class C felony, therefore we remand for either amendment

of the term of community custody or resentencing within the statutory maximum for a class C

felony.

                                                          FACTS


          Michelle Walker, an acquaintance of Pierce' s, reported the theft of Walker' s food stamp

and government assistance funds for November 2010, along with the electronic balance transfer

 EBT)     card used   to   access   the   funds. Walker discovered that        someone     had   replaced   her EBT
No. 42701 -0 -II



card with a deactivated EBT card previously issued to Pierce. After obtaining the transaction

history from Walker' s stolen card, Pierce County.Sheriff' s Deputy Dan Hacker viewed video

surveillance images taken from a store where suspicious transactions involving Walker' s funds

had occurred. The images showed a woman matching Pierce' s description using the automatic

teller machine and making purchases in the store at the same time as the suspicious transactions.

        Hacker contacted Pierce, advised her of her rights, and questioned her about the incident.

After Pierce denied stealing the funds, Hacker arrested Pierce and transported her to jail. The

State charged Pierce with one count of second degree identity theft, two counts of second degree

theft, and one count of forgery, all class C felonies.

        The trial court held a CrR 3. 5 hearing, June 6 and 7, 2011, at which Hacker testified that

Pierce initially denied having used Walker' s EBT card at all, but later admitted to switching the

cards and using Walker' s funds. Pierce testified that she admitted to Hacker from the beginning
that she had used Walker' s EBT card, but claimed that she had used it with Walker' s permission.

Pierce also testified that Hacker had sought to elicit statements from her by threatening to also

arrest Pierce' s boyfriend and by promising to book her only on one charge of identity theft.

        In an oral ruling, the trial court concluded that " there was probable cause for the arrest,

that Miranda[']       rights were given, and [ Pierce] understood them, and that her statements were

made   freely   and   voluntarily to the   officer."   Report   of   Proceedings ( RP)   at   40 -41. The trial court


 did not, however, enter written findings and conclusions until after the filing of Pierce' s opening

 brief with this court.




  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).
                                                          2
No. 42701 -0 -II



        The case was set for a jury trial. During voir dire, a number of venire members revealed

that they, or persons close to them, had been victims of theft, forgery, or identity theft. Some of

these venire members ultimately served on the jury.

        The jury convicted Pierce of all the charges except forgery. The trial court sentenced

Pierce to the maximum standard range sentence for each charge, to run concurrently, for a total

of 57 months' incarceration and 12 months' community custody. Pierce timely appeals.

                                                       ANALYSIS


        In her opening brief, Pierce alleges that ( 1) the trial court' s failure to enter written

findings and conclusions after the CrR 3. 5 hearing constitutes reversible error, and ( 2) the

sentence imposed exceeds the statutory maximum for a class C felony. In her pro se statement of

additional grounds         for   review (   SAG), RAP 10. 10, Pierce argues that the State should not have


used Hacker' s testimony and that she did not receive a fair trial because ofjuror bias. Because

the juror bias claim, if established, would dispose of the other claims, we turn to it first.

                                                      1. JUROR BIAS


          In her SAG, Pierce argues that " the judge and attorneys" should not have allowed many

of the jurors to serve because those jurors had personal experiences with the same or similar

crimes.    SAG   at   1.   Although the record contains a verbatim transcript of the voir dire

proceedings, it does not reveal whether Pierce' s counsel challenged any of the allegedly biased

jurors for cause, or how the judge may have ruled on any such challenges. Whether her

 argument amounts to a claim of ineffective assistance of counsel or one of erroneous denial by

the trial court of challenges for cause, however, Pierce cannot show any prejudice resulting from

 the inclusion of these jurors. Therefore, her claim cannot be sustained.



                                                             3
No. 42701 -0 -II



          We review a trial court' s denial of a challenge for cause for manifest abuse of discretion.


City   of Cheney     v.   Grunewald, 55 Wn.          App.     807, 810, 780 P.2d 1332 ( 1989) (    citing State v.

Gilcrist, 91 Wash. 2d 603, 590 P.2d 809 ( 1979)). Although we reviews claims of ineffective


assistance de novo, in order to establish such a claim a defendant must show both deficient

performance by defense counsel and prejudice resulting from the deficiency. State v. Sutherby,

165 Wash. 2d 870, 883, 204 P.3d 916 ( 2009); State v. Reichenbach, 153 Wash. 2d 126, 130, 101 P. 3d.


80 ( 2004).      Failure to establish prejudice generally ends the inquiry regardless of any alleged

deficiency.       State   v.   Fredrick, 45 Wn.      App.     916, 923, 729 P.2d 56 ( 1986).     Establishing prejudice

requires that the defendant show a reasonable possibility that the outcome of the proceeding

would have differed absent counsel' s allegedly deficient conduct. Reichenbach, 153 Wash. 2d at

130.


          The right to a jury trial includes the right to an unbiased jury. Grunewald, 55 Wash. App.
810 ( citing                           Health             16 Wn.   App.   373, 375, 556 P.2d 250 ( 1976)).      A
at                  Rowley      v.   Grp.            Coop.,

prospective juror must be excused for cause if the trial court determines the juror is actually or

impliedly       biased. RCW 4. 44. 170, . 180, .         190. Here, Pierce appears to allege actual bias, defined

as



          the existence of a state of mind on the part of the juror in reference to the action,
          or to either party, which satisfies the court that the challenged person cannot try
          the issue impartially and without prejudice to the substantial rights of the party
              challenging.


 RCW 4. 44. 170( 2).           A person who merely holds preconceived ideas may nonetheless serve as a

juror if that      person can put aside         those    ideas    and   decide the   case   impartially. RCW 4. 44. 190;

 State   v.    White, 60 Wash. 2d 551, 569, 374 P.2d 942 ( 1962).                  Personal experience with the type of




                                                                   M
No. 42701 -0 -II



crime at   issue in the   case      does   not   by itself   establish actual   bias.   Grunewald, 55 Wash. App. at

810.


        All of the venire members actually seated on the jury who said that they had had personal

experiences with similar crimes indicated during voir dire that they could put aside their feelings

regarding those experiences and perform their duty without bias. Thus, if defense counsel

challenged them for cause, the trial court did not abuse its discretion in denying those challenges.

If defense counsel did not challenge them, Pierce cannot show any prejudice resulted, because

the record before us does not show that any member of the jury was actually biased. Further,

given the strength of the State' s evidence, Pierce cannot show any reasonable probability of a

different outcome had defense counsel performed differently. Thus, Pierce' s claim fails

regardless of how one characterizes it.

                                                 II. THE CRR 3. 5 HEARING


        Pierce also assigns error to the trial court' s failure to enter written findings and

conclusions following the CrR 3. 5 hearing until after the filing of Pierce' s opening brief with this
court. The State acknowledges that the failure constitutes error, but argues that the error was

harmless.


        CrR 3. 5 requires a trial court to hold a hearing on the admissibility of any statements of

the accused that will be offered. This court reviews challenges to findings and conclusions

entered after a    CrR 3. 5   hearing      in two   ways:    whether substantial evidence in the record supports

the findings and whether the conclusions follow from those findings. State v. Broadaway, 133
Wash. 2d 118, 130 -31, 942 P.2d 363 ( 1997). Unchallenged findings become verities on appeal.


 Broadaway, 133 Wash. 2d       at   131.
No. 42101 -0 -II



        CrR 3. 5( c) imposes a duty on the court to make a record:

        After the   hearing,   the   court shall set   forth in writing: ( 1) the          undisputed     facts; ( 2)
        the disputed facts; (   3) conclusions as to the disputed facts; and ( 4) conclusion as
        to whether the statement is admissible and the reasons therefor.


Where a trial court delays entry of written findings and conclusions until after a defendant files

her opening brief, this court must reverse only if the defendant can show prejudice resulting from

the delay or that the findings and conclusions were " tailored to meet the issues presented" in the

brief. State v. Quincy, 122 Wash. App. 395, 398, 95 P.3d 353 ( 2004).

        Pierce does not allege that the trial court tailored its findings to address issues raised in


this appeal. Indeed, the only prejudice Pierce alleges resulted from the delay consists of the fact
                                                                                       2
that the findings and   conclusions "     fail to comply    with   CrR 3. 5(   c). "       Reply Br. of Appellant at 2.

This proves too much. If any failure to comply with CrR 3. 5( c) established prejudice, then this

court' s holding in Quincy, 122 Wash. App. at 398, that lack of compliance with CrR 3. 5( c)

requires reversal only on a showing of prejudice or tailoring, would have no meaning. The

required showing of prejudice must consist of more than a lack of strict compliance with the rule.

Because Pierce fails to show any resulting prejudice, her claim that delayed entry of the findings

and conclusions requires reversal must fail.




2
  Pierce alleges that " the court did not make any findings pertaining to Deputy Hacker' s disputed
testimony" and argues that without such findings " this court cannot determine whether
 substantial evidence supports       the trial court' s findings ...   and whether the findings support the
trial court' s conclusion that the statements were         admissible."        Reply       Br.   of   Appellant   at   2. Since

Pierce' s contrary testimony alone cast doubt on Hacker' s testimony and the court explicitly
resolved the conflict in favor of the State, this argument does not persuade.
                                                           6
No. 42701 -0 -II



                                        III. TESTIMONY OF DEPUTY HACKER


        In her SAG, Pierce argues that Deputy Hacker lied about having sought to coerce Pierce,

that Hacker " was      evasive and unbelievable,"           and   that the State "[ s] hould not have used his



testimony." SAG         at   1.   In order to obtain appellate review of an issue raised in a SAG, a

defendant     must "   inform the     court of   the   nature and occurrence of alleged errors."       RAP 10. 10( c).


Whether Pierce' s SAG properly raises the admissibility of Hacker' s testimony under this

standard is debatable. Regardless, the claim has no merit.


         In considering whether substantial evidence supports findings of fact, we defer to the trial

court regarding witness credibility and conflicting testimony, viewing the evidence in the light

       favorable to the prevailing party: here, the State.                      of Walla Walla   v. $ 401,   333. 44, 164
most                                                                     City

Wn.    App.   236, 256, 262 P.3d 1239 ( 2011).            Substantial evidence in the record, in the form of


Hacker' s testimony, supported the trial court' s findings that Pierce made the statements

voluntarily and without coercion or inducement. These findings properly support the trial court' s

decision to admit the incriminating statements. CrR 3. 5. Assuming the issue is properly before

us, Pierce' s challenge to the admissibility of Hacker' s testimony fails.

                             IV. SENTENCE IN EXCESS OF THE STATUTORY MAXIMUM


         The State concedes that, in light of our Supreme Court' s decision in State v. Boyd, 174
Wash. 2d 470, 275 P.3d 321 ( 2012),           the trial court erred in sentencing Pierce to a term of

community custody that, together with the term of confinement, exceeds the statutory maximum.

The State is correct in its concession.


         The legislature has classified the crimes at issue here as class C felonies, RCW

9. 35. 020( 3)   and   RCW 9A. 56. 040( 2), with maximum penalties of five years' confinement and a



                                                                  7
No. 42701 -0 -II


fine   of $10, 000.   RCW 9A. 20. 021( l)( c).   A court may not impose a term of community custody

that, combined with the term of confinement, exceeds the maximum term of confinement


allowed     by RCW     9A.20. 021. RCW 9. 94A.505( 5),. 701( 9).


          The trial court sentenced Pierce to 57 months' confinement and 12 months' community

custody on the identity theft charge, concurrent with lesser sentences on the other charges. This

totals 69   months -    9 months in excess of the statutory - aximum. Although the judgment and
                                                            m

sentence noted that the combined total number of months could not exceed the maximum, under



Boyd, 174 Wash. 2d at 472, such a notation no longer suffices. The proper remedy is to " remand to

the trial court to either amend the community custody term or resentence" Pierce. Boyd, 174
Wash. 2d at 473.


          We affirm Pierce' s convictions and remand to the trial court to either amend the term of


community custody or resentence Pierce consistently within the statutory maximum for a class C

felony.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06. 040, it is so ordered.




                                                           BJRGEN,.:




                                                       3